Citation Nr: 1218469	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  07-16 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for degenerative osteoarthritis of the lumbar spine and the bilateral feet.

2.  Entitlement to an increased evaluation in excess of 30 percent for chronic blether-conjunctivitis and crescent vascularized corneal opacity, worse in the left eye. 

3.  Entitlement to an increased evaluation in excess of 20 percent for bilateral ptosis, operated with cicatricial entropion.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant in this case, served on active duty from April 1962 to June 1977.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which continued (1) a 10 percent evaluation for degenerative osteoarthritis of the lumbar spine and the bilateral feet, (2) a 10 percent evaluation for chronic blether-conjunctivitis and crescent vascularized corneal opacity, worse in the left eye, and (3) a 20 percent evaluation for bilateral ptosis, operated with cicatricial entropion.  

The Veteran's claims file was subsequently transferred to the RO in Los Angeles, California.

In a September 2011 decision, the RO granted an increased 30 percent evaluation for chronic blether-conjunctivitis and crescent vascularized corneal opacity, worse in the left eye.   

The Board notes that although it does not appear that the Veteran requested a hearing in his VA Form 9, in a May 2007 letter, the RO indicated that they had received a request for a Travel Board hearing and requested further clarification from the Veteran.  No response was received.  In an April 2012 correspondence, the Board sought further clarification from the Veteran with regard to whether he wished to attend a hearing before the Board.  The April 2012 letter provided that if a response was not received within 30 days, the Board would assume that the Veteran did not want a hearing.  No response has been received to date.  Any outstanding hearing request has, therefore, been withdrawn.

The issue of entitlement to an increased evaluation in excess of 10 percent for degenerative osteoarthritis of the lumbar spine and the bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On April 17, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his appeal for an increased rating for the eyes (chronic blether-conjunctivitis and crescent vascularized corneal opacity, worse in the left eye, and bilateral ptosis, operated with cicatricial entropion) was requested.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of an appeal for an increased evaluation in excess of 30 percent for chronic blether-conjunctivitis and crescent vascularized corneal opacity, worse in the left eye, by the appellant has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for the withdrawal of an appeal for an increased evaluation in excess of 20 percent for bilateral ptosis, operated with cicatricial entropion, by the appellant has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeals for (1) an increased evaluation in excess of 30 percent for chronic blether-conjunctivitis and crescent vascularized corneal opacity, worse in the left eye, and for (2) an increased evaluation in excess of 20 percent for bilateral ptosis, operated with cicatricial entropion; and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues and they are dismissed.


ORDER

The appeal for an increased evaluation in excess of 30 percent for chronic blether-conjunctivitis and crescent vascularized corneal opacity, worse in the left eye, is dismissed.

The appeal for an increased evaluation in excess of 20 percent for bilateral ptosis, operated with cicatricial entropion, is dismissed.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate. See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran was afforded a VA orthopedic examination of the spine and left ankle in November 2005.  He was scheduled for an additional VA authorized orthopedic examination in August 2010, but did not appear.  In a December 2011 correspondence, the Veteran indicated that his low back had further deteriorated.  He indicated that he had back surgery that was not successful.  The Veteran indicated that he made several phone calls in regard to his August 2010 VA authorized examination but never reached the doctor.  He additionally advised VA of this problem but did not receive a reply.  

Because the Veteran's last VA examination was completed over six years ago and did not include an evaluation of his service-connected right foot, and because the Veteran has indicated that his back disability has worsened since his last VA examination, requiring surgery, the Board finds that an updated VA examination is needed to fully and fairly evaluate the Veteran's claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support a decision on appeal for an increased rating).  The Board finds that a remand for a new VA examination is necessary to assess the current severity of the Veteran's service-connected lumbar spine disability and bilateral foot disability.  All private and VA treatment records pertaining to the back dated from May 2007 to the present should be obtained.

The Board notes that the Veteran is currently in receipt of a 10 percent evaluation for osteoarthritis of lumbar spine and the bilateral feet.  On remand, the RO/AMC should readjudicate the case with consideration of whether separate ratings are warranted for osteoarthritis of the lumbar spine and for osteoarthritis of each foot.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Any pertinent VA or private treatment record pertaining to the lumbar spine, subsequent to May 2007, the date of the most recent pertinent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem. 

2.  The RO/AMC should refer the case for an updated VA orthopedic examination to determine the current severity of the Veteran's service-connected lumbar spine disability and his bilateral foot disability.  The claims folder along with a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such review was completed.  All indicated tests should be performed and the findings reported in detail.

3. The RO/AMC should review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  After all development has been completed; the RO/AMC should readjudicate the claim for a higher rating for osteoarthritis of the lumbar spine and for osteoarthritis of the bilateral feet, and should consider whether separate ratings are warranted for the Veteran's lumbar spine and for each foot.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


